Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
34’
42
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Exhauster 36
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 31, “a defrosting mode that removes defrost” should read “a defrosting mode that removes frost”
Paragraph 31, “Accordingly, in the defrosting mode, heating water and a refrigerant do not exchange heat in the exterior heat exchanger 12. In the defrosting mode, heating water is not heated in the exterior heat exchanger” should instead reference the interior heat exchanger 22
Paragraph 71, the part numbers for the exterior temperature sensor 40 and the controller 36 appear to be incorrect. The exterior temperature sensor appears to be 42 and the controller 40 in Figure 5.
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9 Line 6, “an exhaust gas that has passes through the sensible heat exchanger” should read “an exhaust gas that has passed through the sensible heat exchanger”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (GB 2532439 A) in view of Yoo et al. (GB 2503781 A), hereinafter Yoo.
Regarding claim 1, Pearson teaches a heat pump boiler (Page 4 Lines 7-9, “The heat pump system may further comprise an alternative heat source. The alternative heat source may be, for example, a gas fired boiler, an oil fired boiler or a wood or coal fired boiler”) comprising: 
a compressor that is configured to compress refrigerant (Page 3 Lines 11-12, “The heat pump may comprise a compressor configured to compress the working fluid”); 
an exterior heat exchanger that is configured to transfer heat between refrigerant and exterior air (Page 3 Lines 18-19 and 3, “During operation of the heat pump, the working fluid may be vaporized within the evaporator thus absorbing heat form the primary heat source” wherein “the primary heat source may comprise air” Thus, the evaporator is an exterior heat exchanger); 
an interior heat exchanger that is configured to transfer heat between refrigerant and water (Page 3 Lines 20-23 and 9, “The vaporized working fluid from the evaporator may be compressed and delivered to the condenser at high temperature and pressure; this compressed fluid is condensed within the condenser to heat the target fluid” wherein “the target may comprise a fluid such as … water”); 
a channel change valve that is configured to provide refrigerant compressed by the compressor to the exterior heat exchanger or the interior heat exchanger (Page 4 Lines 4-6, “The defrost system may comprise a means for reversing the heat pump cycle, for example a reverse flow valve. Said defrost system may be a reverse cycle defrost system” From Figure 1 it can be observed that the reversing valve 130 either directs the refrigerant from the compressor to the condenser 106 or the evaporators 102); 
a first boiler heat exchanger that is configured to heat water that has passed through the interior heat exchanger from heat generated through combustion (Page 5 Lines 14-16, “During operation of the defrost system, heat is removed from the target fluid. To compensate for the cooling of the target fluid, the alternative heat source will operate to heat the target fluid to the temperature required by the target” Thus, the water passes through the condenser 106 and then the gas boiler 128); 
But fails to teach a second boiler heat exchanger that is configured to transfer heat between refrigerant and gas discharged from the first boiler heat exchanger; and 
a defrosting valve that is configured to provide refrigerant to the interior heat exchanger or the second boiler heat exchanger. 
 However, Yoo teaches a second boiler heat exchanger (Figure 1, exhaust gas recovery heat exchanger 401) that is configured to transfer heat between refrigerant and gas discharged from the first boiler heat exchanger (It is understood that when modifying the device of Pearson, this exhaust gas recovery heat exchanger would be configured to transfer heat from the exhaust gas to the refrigerant); and 
a defrosting valve that is configured to provide refrigerant to the interior heat exchanger or the second boiler heat exchanger (It is understood that when modifying the device of Pearson to utilize an exhaust gas recovery heat exchanger, it would be desirable to employ a similar bypass valve 124 as found in the oil cooler 122 of Pearson to selectively route the refrigerant to the exhaust gas recovery heat exchanger or the condenser 106).
Pearson and Yoo are considered to be analogous because they are both in the same field of heat transfer systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Pearson to utilize the exhaust heat of the boiler when operating under the defrosting cycle. This would be done as shown in Annotated Figure 1, by employing a similar selective valve system as found in the optional oil cooler 122 of Pearson, where a bypass valve would be used to bypass the condenser 106 and route the refrigerant to absorb the heat from the exhaust of the boiler. Thus, modified Pearson would teach a second boiler heat exchanger for heating refrigerant during the defrosting cycle. This would provide the predictable result and benefit of recovering and utilizing the waste heat of the boiler, as suggested on Page 15 Lines 3-4 of Yoo, “the waste heat of the exhaust gas which is discharged from the boiler unit 400 may be recovered and utilized” Furthermore, arranging the bypass valve before the condenser 106 would provide the predictable result and benefit of avoiding the cooling of the target fluid, as suggested on Page 5 Lines 14-16 of Pearson, “During operation of the defrost system, heat is removed from the target fluid. To compensate for the cooling of the target fluid, the alternative heat source will operate to heat the target fluid to the temperature required by the target” Since the main objective is to heat the fluid, temporarily cooling the fluid would work against this purpose.

    PNG
    media_image1.png
    824
    1083
    media_image1.png
    Greyscale

Annotated Figure 1: Figure 1 of Pearson, where the modified elements are circled

Regarding claim 2, modified Pearson teaches the heat pump boiler of claim 1, wherein based on the exterior heat exchanger operating as a condenser, the defrosting valve provides refrigerant discharged from the exterior heat exchanger to the second boiler heat exchanger (It is understood that when the exterior heat exchanger is operating as a condenser, the system is operating under the defrosting mode. In the defrosting mode, refrigerant from the evaporators 102 is routed opposite the arrows in figure 1 of Pearson, thus the defrosting valve provides refrigerant from the evaporators 102 to the exhaust gas recovery heat exchanger)
Regarding claim 3, modified Pearson teaches the heat pump boiler of claim 1, wherein based on the exterior heat exchanger operating as an evaporator, the defrosting valve provides refrigerant discharged from the compressor to the interior heat exchanger (It is understood that when the exterior heat exchanger is operating as an evaporator, the system is operating under the heating mode. In the heating mode, refrigerant from the evaporators 102 is routed as per the arrows in figure 1 of Pearson, thus the defrosting valve provides refrigerant from the evaporators 102 to the condenser 106).  
Regarding claim 4, modified Pearson teaches the heat pump boiler of claim 1, comprising: 
an outdoor unit that includes the exterior heat exchanger (Page 6 Lines 27-28, “The heat pump 100 comprises evaporators 102, arranged in parallel, and arranged in heat exchange with ambient air 104” It is understood that these evaporators 102 are in an outdoor unit); 
a first refrigerant pipe that defines a channel for refrigerant that is discharged from the outdoor unit and provided to the indoor unit (Annotated Figure 2, the first refrigerant pipe as labeled where the refrigerant is discharged from the outdoor unit to the indoor unit, i.e. from the compressor 108 to the condenser 106); and 
a second refrigerant pipe that defines a channel for a refrigerant that is discharged from the indoor unit and provided to the outdoor unit (Annotated Figure 2, the second refrigerant pipe as labeled where the refrigerant is discharged from the indoor unit to the outdoor unit, i.e. from the condenser 106 to the evaporators 102).  
But fails to teach an outdoor unit that includes the compressor and the channel change valve; and
an indoor unit that includes the interior heat exchanger, the first boiler heat exchanger, and the second boiler heat exchanger;
However, Yoo teaches an outdoor unit (Figure 1, outdoor unit 200) that includes the compressor (Figure 1, compressor 210)and the channel change valve (Figure 1, 4 way valve 220); and 
an indoor unit (Page 9 Lines 13-14, “an indoor unit 100 to constitute a heat pump, a water tank unit 300, and a boiler unit 400” It is understood that the components other than the outdoor unit 200 in figure 1 are indoors) that includes the interior heat exchanger (Figure 1, indoor heat exchanger 110), the first boiler heat exchanger (Figure 1, first and second heat exchangers 420 and 430), and the second boiler heat exchanger (Figure 1, exhaust gas recovery heat exchanger 401). 
Pearson and Yoo are considered to be analogous because they are both in the same field of heat transfer systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the device of Pearson to group the components into outdoor and indoor units, such that system elements are located inside their respective units, as described in Annotated Figure 2. As per MPEP 2144.04, Section VI.C, it has been held that rearranging parts of an invention (i.e. rearranging the system elements into indoor and outdoor units) involves only routine skill in the art (In re Japiske, 86 USPQ 70), and rearranging the compressor, exterior heat exchanger, and channel change valve to be in the outdoor unit and the interior heat exchanger and first and second boiler heat exchangers to be in the indoor unit in the manner set forth above, would not have modified the operation of modified Pearson’s heat pump system in any meaningful way, i.e. refrigerant would circulate through the system in its intended manner. 


    PNG
    media_image2.png
    850
    1222
    media_image2.png
    Greyscale

Annotated Figure 2: Modified Pearson with the indoor and outdoor units and first and second refrigerant pipes labeled

Regarding claim 10, modified Pearson teaches the heat pump boiler of claim 1, comprising: 
an exhauster that extends from the first boiler heat exchanger (Figure 1 of Pearson, the exhaust from the gas boiler can be seen as the pipe sticking out from the top surface) and that is configured to guide exhaust gas discharged by the first boiler heat exchanger (It is understood that this exhaust guides the exhaust gasses from the boiler), 
wherein the second boiler heat exchanger is located in the exhauster (Annotated figure 1, the exhaust gas recovery heat exchanger is adapted to the exhaust of the boiler). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson (GB 2532439 A) in view of Yoo (GB 2503781 A) as applied to claim 1 above, and further in view of the attached non-patent literature to Baker (Thomas Baker - This Old House, note an accessibility date of 10/19/2018).
Regarding claim 9, modified Pearson teaches the heat pump boiler of claim 1, wherein: 
the first boiler heat exchanger includes: 
a sensible heat exchanger that heats water using heat generated through combustion (Page 7 Lines 25-26, “The heat pump system 100 further comprises a gas boiler 128 which will operate to provide additional heat to the target fluid”); 
the second boiler heat exchanger is located downstream further than the latent heat exchanger in a traveling direction of gas that is burned in the first boiler heat exchanger (In modified Pearson, the exhaust gas recovery heat exchanger is exterior of the gas boiler water heater, Annotated Figure 1. It is understood the previous heat exchangers would be inside the gas boiler).  
But fails to teach a latent heat exchanger that heats water by absorbing condensation latent heat of an exhaust gas that has passes through the sensible heat exchanger.
However, Baker teaches a latent heat exchanger that heats water by absorbing condensation latent heat of an exhaust gas that has passes through the sensible heat exchanger (“New Tankless Water Heater Technology – Tankless technology is constantly improving. Here are some of the latest refinements: Higher Efficiency – Condensing gas heaters can extract up to 96 percent of a fuel’s heat—a 17 percent improvement over first-generation tankless units—thanks to a second heat exchanger that captures much of the exhaust heat before it goes out the vent” It is understood that a condensing gas heater operates by absorbing condensation latent heat of the exhaust gas in the second heat exchanger).
Modified Pearson and Baker are considered to be analogous because they are in the same field of water heating systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the gas boiler in the heat pump system of modified Pearson to implement a condensing gas heater as taught in Baker. This would provide the predictable result of increasing the efficiency of the gas boiler, as suggested by Baker, “Condensing gas heaters can extract up to 96 percent of a fuel’s heat – a 17 percent improvement over first-generation tankless units”.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Pearson modified by Yoo teaches the heat pump boiler of claim 4,  
But fails to teach wherein the defrost valve provides refrigerant provided from the outdoor unit through the first refrigerant pipe to the interior heat exchanger or the second boiler heat exchanger.
In modified Pearson, the defrost valve provides refrigerant from the outdoor unit through the first and second refrigerant pipes as follows: 
In the heating mode, the defrost valve provides refrigerant from the outdoor unit compressor 108 through the first refrigerant pipe to the interior heat exchanger (condenser 106).
In the defrosting mode, the defrost valve provides refrigerant from the outdoor unit evaporators 102 through the second refrigerant pipe to the second boiler heat exchanger (exhaust gas recovery HX).
From this, it can be seen that the heat exchange elements are still supplied with refrigerant for a similar defrosting result, but modified Pearson utilizes both refrigerant pipes for transporting refrigerant from the outdoor unit to the indoor unit, depending on the heating mode.
Regarding claim 6, modified Pearson teaches the heat pump boiler of claim 1, 
wherein the channel change valve includes: 
a first channel change valve that is configured to provide refrigerant discharged from the compressor to the interior heat exchanger or the exterior heat exchanger (Figure 1 of Pearson, the reversing valve 130 either directs the output of the compressor to the condenser 106 or the evaporators 102); 
But fails to teach wherein the channel change valve includes: 
a second channel change valve that is configured to provide refrigerant discharged from the exterior heat exchanger to the compressor or the second boiler heat exchanger; and 
a third channel change valve that is configured to provide refrigerant discharged from the interior heat exchanger to the exterior heat exchanger or provide refrigerant discharged from the second boiler heat exchanger to the compressor.  
In modified Pearson, a reversing valve 130, as known in the art, is used to reverse the flow of refrigerant through the system. Alternatively, the instant application uses a combination of three 3-way valves to similarly route the refrigerant from the compressor to the interior or exterior heat exchanger. In the heating mode, refrigerant is first routed to the interior heat exchanger 22, and in the defrosting mode, refrigerant is first routed to the exterior heat exchanger 12, from the compressor 10. The operation of the three 3-way valves results in refrigerant always taking the same circulation route from and back to the outdoor unit 1. In the device of modified Pearson, refrigerant exits the outdoor unit either through a first or second refrigerant pipe, depending on the mode of operation, i.e. the direction of refrigerant flow outside of the outdoor unit alternates. Furthermore, there would not be a reason to further modify Pearson by changing the reversing valve 130 to a combination of three 3-way valves.
Claims 7-8 are allowable by virtue of their dependency from claim 6
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200124357 A1, similar application, checked for double patenting
KR 20180113367 A, defrosting operation
KR 20130130264 A, latent heat recovery of exhaust gases
US 20130104574 A1, indoor and outdoor units
EP 2532983 A2, indoor and outdoor units
US 2630685 A, using boiler heat during defrosting
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/               Examiner, Art Unit 3762
/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762